SCHOTT, Judge.
Plaintiffs have appealed from a judgment dismissing their claim for damages resulting from an accident which occurred on Arabella Street in New Orleans when plaintiff’s vehicle, driven by Mrs. Moss, collided with an automobile driven by defendant’s insured.
Since the two drivers were the only witnesses and since they gave conflicting versions of how the accident happened we may be presented with a simple credibility call by the trial judge, as to which there is no basis for a reversal. The drivers did agree, however, that plaintiff’s car was not moved before plaintiff’s husband and a police officer arrived; yet plaintiff presented neither of these witnesses and the trial judge may have simply concluded that plaintiff did not carry her burden of proof by a preponderance of the evidence.
Defendant’s driver testified: He pulled away from a stop at the curb in front of his home, proceeded along the street for almost 100 feet at ten miles per hour when his car was struck by Mrs. Moss’ car coming from the opposite direction; there was room for her car to pass his but she veered over into his lane; Mrs. Moss was not looking ahead of her but was looking down as she proceeded toward defendant’s car. This testimony supports the rejection of plaintiff’s demands.
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.